DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2021 has been entered. 
Status of Claims and Response to Amendments
The amendments filed January 20, 2021 are acknowledged. Claims 22-23 are amended and Claims 37-38 are newly added. No new matter has been added. Claims 22-38 are currently pending in this office action.
Claim Objections
Claims 22 and 23 are objected to because of the following informalities: “amid” should be “amide”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-27, 29-35 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Kejzelman (previously cited, US 2004/0123696 A1) in view of Mongeon (US 6299690 B1) and Furguth (previously cited and cited by applicant with English translation provided, DE 102014110903 A1).
 Regarding Claims 22 and 24-25, Kejzelman discloses a method for manufacturing a sintered body (“method of preparing green and optionally sintered compacts” [0006]), the method comprising: 
a preparation step of preparing a raw material powder containing an iron-based metal powder (“iron-based powder” [0010]); and
a molding step of subjecting the raw material powder to uniaxial pressing using a die to produce a green compact (“compaction is performed uniaxially” [0022]) having an overall average relative density of (Claim 22) 93% or more., 96.2% or more (Claim 24), or (Claim 25) 97% or (“iron-based powder composition prepared from AstaloyMo which is a prealloyed iron based powder alloyed with 1.5% by weight of molybdenum” [0029]; “green densities above 7.67 g/cm3- were obtained“ [0030]; the theoretical 3-, thus the relative density without considering the 0.1-0.15% of lubricant (which even further lowers the theoretical density) would be 7.67/7.90 which is 97.1%).
Kejzelman discloses that while it is not necessary that the molding step include applying an external lubricant to the inner circumferential of the surfaces of the die, it may be utilized when desired (”Nor is it necessary to use external lubrication (die wall lubrication) where the walls of the die are provided with a lubricant before the compaction is performed. The invention however does not exclude the possibility of…external lubrication” [0018]; one of ordinary skill in the art would appreciate that Kejzelman therefore discloses die wall lubrication when desired, and that the disclosure does not teach away from its usage; additionally, Kejzelman discloses wherein the invention is for manufacturing gears (see para. [0026]) and one of ordinary skill in the art would appreciate that the mold to form such a component would have a inner circumferential surface); however, Kejzelman does not expressly disclose applying the external lubricant wherein the external lubricant is an acid amide selected from lauric acid amide, stearic acid amide, palmitic acid amide, and ethylene bis-stearic acid amide.
Mongeon discloses a similar invention wherein an external die lubricant applied to the inner die walls includes ethylene bis-stearic acid amide in order to increase the density of the green body and reduce the amount of force needed for ejection from the mold (“method of lubricating the wall surfaces of a die cavity used in powder metallurgy…uniform thin coating of lubricant is created on the walls of the die cavity. The green density of the article formed in the die is greater, and the ejection force required to remove the formed article from the die cavity is less, than with existing methods and apparatus” Abstract; “suitable dry lubricants include…ethylene bis-stearamide” Col. 6, lines 6-8; ethylene bis-stearamide reads on ethylene bis-stearic acid amide).
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have applied an external lubricant to the inner circumferential surface of the die wall wherein the lubricant is ethylene bis-stearic acid amide, as taught by Mongeon, for the invention disclosed by Kejlzemen, in order to increase the density of the green body and reduce the force needed to eject the green body from the die.

a sintering step of sintering the machined compact to obtain a sintered body (“green body…may subsequently be sintered” [0006]; green machining would occur before sintering because it is in a ‘green’ state), wherein, in the machining step, the green compact is machined into a helical gear shape (“products which…can be manufactured…gears and other structural components subjected to high loads” [0026]).
	Kejzelman is silent towards the details of green machining.
Furguth discloses a method of green machining a compact to form an annular gear component with toothing on a circumferential surface and a boss portion on a top surface of the green compact (“sliding sleeve ring of a gear box” [0001]; “sliding sleeve ring is a annular member having an internal toothing” [0002]; see Fig. 1, teeth 14 and boss portions formed above and below engagement geometry 16 on the top (external) surface of the component – see also Image 1 below; “producing a compact in a pressing operation under pressure, machining the compact in the press-resistant state, and then sintering” [0008]; “the compact is processed before sintering…after pressing in the green state” [0009]). 

    PNG
    media_image1.png
    566
    753
    media_image1.png
    Greyscale

Image 1: annotated Fig. 1 of Furguth showing boss portion and a top surface of a green compact machined into a gear.

Furguth teaches wherein a plate material is stacked on the bottom surface of at least one green compact, such that while the machining step is performed, compressive stress is applied to the green compact, and a direction of the compressive stress is opposite to a direction of tensile stress acting on the green compact through a working tool (“several compacts can be axially clamped next to one another in the chuck and machined in the same clamping, wherein the compacts preferably mutually support in the axial direction” [0020]; “compact during machining is pressed further axially, so that no loss in strength occurs” [0021]; the chuck supporting or pressing an axial outer (bottom) surface, or a first green compact below a second green compact in the stacked configuration would apply compressive stress to the bottom surface of the above green compact; although the chuck shown in Fig. 2, used to depict the cutting tool direction and applied stress direction, applies compressive force on a radial outer surface, Furguth further teaches compression in the axial direction, for example, by the chuck and other stacked compacts, particularly to reduce loss of strength during machining (see above); a bottom compact producing compressive stress to a compact above it would read on the broadest most reasonable interpretation of a plate material; additionally, it would be obvious to one of ordinary skill in the art that further axial pressing also occur by means of a plate material, such as the bottom/insert surface of a chuck, as a means to properly distribute the axial stress to all compressed members; to be clear however, compression acting from the bottom compact in the stack alone reads on compressive stress applied by a plate material and therefore the claim limitations).
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have used the method of green machining multiple compacts for gears wherein a working tool acts on the green compacts, such as to form teeth on a circumferential surface and boss portion, wherein a compressive stress is applied to the bottom surface of the green compact by a plate material, and wherein a direction of the compressive stress is opposite to a direction of the tensile stress acting on the green compact through a working tool, as taught by Furguth, for the invention disclosed by Kejzelman. One would be motivated to apply a working tool to form teeth on a circumferential surface and boss portion in order to make a gear component, and one would be motivated to use the particular machining method of Furguth, and apply a compressive stress to the bottom of the compact during machining by 

 Regarding Claims 23 and 32-33, Kejzelman discloses a method for manufacturing a sintered body (“method of preparing green and optionally sintered compacts” [0006]), the method comprising: 
a preparation step of preparing a raw material powder containing an iron-based metal powder (“iron-based powder” [0010]); and
a molding step of subjecting the raw material powder to uniaxial pressing using a die to produce a green compact (“compaction is performed uniaxially” [0022]) having an overall average relative density of (Claim 23) 93% or more., 96.2% or more (Claim 32), or (Claim 33) 97% or (“iron-based powder composition prepared from AstaloyMo which is a prealloyed iron based powder alloyed with 1.5% by weight of molybdenum” [0029]; “green densities above 7.67 g/cm3- were obtained“ [0030]; the theoretical density of an alloy comprising 98.5% Fe and 1.5% Mo would be 7.9 g/cm3-, thus the relative density without considering the 0.1-0.15% of lubricant (which even further lowers the theoretical density) would be 7.67/7.90 which is 97.1%). 
Kejzelman discloses that while it is not necessary that the molding step include applying an external lubricant to the inner circumferential of the surfaces of the die, it may be utilized when desired (”Nor is it necessary to use external lubrication (die wall lubrication) where the walls of the die are provided with a lubricant before the compaction is performed. The invention however does not exclude the possibility of…external lubrication” [0018]; one of ordinary skill in the art would appreciate that Kejzelman therefore discloses die wall lubrication when desired, and that the disclosure does not teach away from its usage; additionally, Kejzelman discloses wherein the invention is for manufacturing gears (see para. [0026]) and one of ordinary skill in the art would appreciate that the mold to form such a 
Mongeon discloses a similar invention wherein an external die lubricant applied to the inner die walls includes ethylene bis-stearic acid amide in order to increase the density of the green body and reduce the amount of force needed for ejection from the mold (“method of lubricating the wall surfaces of a die cavity used in powder metallurgy…uniform thin coating of lubricant is created on the walls of the die cavity. The green density of the article formed in the die is greater, and the ejection force required to remove the formed article from the die cavity is less, than with existing methods and apparatus” Abstract; “suitable dry lubricants include…ethylene bis-stearamide” Col. 6, lines 6-8; ethylene bis-stearamide reads on ethylene bis-stearic acid amide).
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have applied an external lubricant to the inner circumferential surface of the die wall wherein the lubricant is ethylene bis-stearic acid amide, as taught by Mongeon, for the invention disclosed by Kejlzemen, in order to increase the density of the green body and reduce the force needed to eject the green body from the die.
Kjezelman further discloses a machining step of machining the green compact to produce a machined compact (“other treatments of the green…component….applied, such as green machining” [0024]); and 
a sintering step of sintering the machined compact to obtain a sintered body (“green body…may subsequently be sintered” [0006]; green machining would occur before sintering because it is in a ‘green’ state).
	Kejzelman is silent towards the details of green machining.
Furguth discloses a method of green machining a compact to form an annular gear component with toothing (“sliding sleeve ring of a gear box” [0001]; “sliding sleeve ring is a annular member having an internal toothing” [0002]; “producing a compact in a pressing operation under pressure, machining the compact in the press-resistant state, and then sintering” [0008]; “the compact is processed before sintering…after pressing in the green state” [0009]) wherein a stack of a plurality of green compacts are 
Furguth teaches wherein a plate material is stacked on the bottom surface of at least one green compact, such that while the machining step is performed, compressive stress is applied to the green compact, and a direction of the compressive stress is opposite to a direction of tensile stress acting on the green compact through a working tool (“several compacts can be axially clamped next to one another in the chuck and machined in the same clamping, wherein the compacts preferably mutually support in the axial direction” [0020]; “compact during machining is pressed further axially, so that no loss in strength occurs” [0021]; the chuck supporting or pressing an axial outer (bottom) surface, or a first green compact below a second green compact in the stacked configuration would apply compressive stress to the bottom surface of the above green compact; although the chuck shown in Fig. 2, used to depict the cutting tool direction and applied stress direction, applies compressive force on a radial outer surface, Furguth further teaches compression in the axial direction, for example, by the chuck and other stacked compacts, particularly to reduce loss of strength during machining (see above); a bottom compact producing compressive stress to a compact above it would read on the broadest most reasonable interpretation of a plate material; additionally, it would be obvious to one of ordinary skill in the art that further axial pressing also occur by means of a plate material, such as the bottom/insert surface of a chuck, as a means to properly distribute the axial stress to all compressed members; to be clear however, compression acting from the bottom compact in the stack alone reads on compressive stress applied by a plate material and therefore the claim limitations), and that the compressive stress applied by the plate material corresponds to portions to an end of the groove (because Furguth discloses compressive stress applied to the bottom surface of the green compact by a plate material, as claimed, and discloses a working tool forming grooves (see above), it would be obvious to one of ordinary skill in the art at the time that the invention was filed, that the compressive stress applied by the plate material would also correspond to and be applied on portions of the end of the groove formed by the working tool; When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or 
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have used the method of green machining multiple compacts for gears wherein a working tool acts on the green compacts to form a groove, wherein a compressive stress is applied to the bottom surface of the green compact and portions corresponding to an end of the groove by a plate material, and wherein a direction of the compressive stress is opposite to a direction of the tensile stress acting on the green compact through a working tool, as taught by Furguth, for the invention disclosed by Kejzelman. One would be motivated to apply a working tool to form a groove in order to make teeth for a gear, and one would be motivated to use the particular machining method of Furguth, and apply a compressive stress to the bottom of the compact during machining by using a plate material, as a means to preserve cutting tool life, save manufacturing time by machining multiple compacts at once (Furguth “the compact is relatively soft in this state, so that only low machining forces are required, which protect the too use” [0009]; “several compacts…machined in the same clamping…in this way, processing time can be saved” [0020]), prevent loss in strength of the green compact during machining (Furguth “possible that the billet is further pressed axially during machining, so that no loss in strength occurs” [0021]), and such that the compact is supported and held for accurate machining.

Regarding Claims 26-27 and 34-35, Kejzelman discloses wherein the pressure during the uniaxial pressing is (Claim 26 and Claim 34) 600 MPA or higher and (Claim 27 and Claim 35) 1,200 MPa or higher (“high compaction pressure…more preferably above 1100 MPa” [0021]; “compacted at 1200 MPa” [0032]).

Regarding Claim 29, Furguth further teaches wherein the machining step forms a machined hole (“by a broaching method also the internal tooth at the compact 24 are made with a suitable tool” [0031]; broaching would involving forming a machined hole). One of ordinary skill in the art would form a machined hole as a means to create a hollow center or internal toothing for a gear. To be clear, the machined hollow center of the gear reads on the limitation of forming a machined hole. 

Regarding Claim 30, Kejzelman in view of Furguth disclose wherein the machining step forms teeth on a circumferential surface of the green compact (“sliding sleeve ring of a gear box” [0001]; “sliding sleeve ring is a annular member having an internal toothing” [0002]; see Fig. 1, teeth 14 on inner circumferential surface; see above rejection of Claim 22).

Regarding Claim 31, Kejzelman disclose wherein the machining step forms a boss portion on a top surface of the green compact (see Fig. 1, boss portions formed above and below engagement geometry 16 on the top (external) surface of the component ; see Image 1 above and the above rejection of Claim 22).

Regarding Claim 37 and 38, Kejzelman discloses wherein the iron-based metal powder includes an iron powder and an iron alloy powde, wherein the iron alloy powder contains iron in an amount of more than 50% by mass and at least one alloying element selected from Cu, Ni, Sn, Cr, Mo, Mn, and C, wherein the selected alloying element is contained in a total amount of from 0.5% by mass to 5.0% by mass inclusive (“Iron-based powder composition prepared from AstaloyMo, which is a prelloyed iron based powder alloyed with 1.5% by weight of molybdenum” [0029]), and an average particle diameter of the iron-based metal powder is from 20 pm to 200 pm inclusive (“less than about 5% of the iron of iron-based powder particles have a size below 45 um...at leat 60^ of the particles have a particle size above 106..um” [0012]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05)

Claims 28 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kejzelman in view of Mongeon and Furguth, as applied to Claims 22 and 23 above, respectively, in further view of Jonsen (previously cited, Jonsén P, et al. Green body behavior of high velocity pressed metal powder. Materials Science Forum, 2007, 534–536: 289–292).

Jonsen discloses a similar method wherein a green compact is formed by pressing with a punch and die, wherein pressures of 1500 MPa or more gave relative densities of over 98 and 99% (Fig. 1a).
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have used 1500 MPa or higher for compaction, as taught by Kejzelman, for the invention disclosed by Kejzelman and Furguth. One would be motivated to use this compaction pressure in order to obtain even higher green densities and therefore higher green strengths in the compact (Jonsen, Fig. 2b and Fig. 2c; also taught by Kejzelman, see above). Additionally, it would have been obvious since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.

Response to Arguments
Applicant’s arguments, filed January 20, 2021, with respect to the rejection of Claims 22 and 23 under 35 U.S.C. 103 over Kejzelman in view of Furguth, have been fully considered, and are persuasive in view of Applicant’s amendments to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kejzelman in view of Mongeon and Furguth, as detailed above.
Applicant argues that Kejzelman does not disclose applying an external lubricant to inner circumferential surfaces of the die; however, while Kejzelman discloses the feature as optional and not a necessary requirement to the invention, one of ordinary skill in the art would appreciate that Kejzelman nonetheless discloses an external lubricant to inner circumferential surfaces of the die (see para. [0018] and details above in the rejection of Claim 22 or 23). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bankovic (US 20100041320 A): teaches stacking gear blanks under compressive forces in a hobbing machine in order to manufacture a helical gear (see Fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE P SMITH/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731